 Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 1 of 20 PAGEID #: 120




LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff and the Putative Class


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



TROY FOSTER, individually and on              Case No. 19-CV-04453
behalf of all others similarly situated
                                              PLAINTIFF’S RESPONSE TO DEFENDANT’S
                      Plaintiff,                MOTION TO DISMISS FIRST AMENDED
                                                           COMPLAINT
       vs.
HEALTH RECOVERY SERVICES,
INC.
                                              Judge Algenon L. Marbley
                                              Magistrate Judge Kimberly A. Jolson
                      Defendant.
                                              JURY TRIAL DEMANDED




        Now Comes Plaintiff, Troy Foster (“Plaintiff Foster”),” by and through his undersigned

attorney, Michael L. Fradin, and for his Response to Defendant’s Motion to Dismiss Plaintiff’s

First Amended Complaint, states as follows:

                                      I.      INTRODUCTION

        Is it okay for a healthcare provider to knowingly fail to comply with industry standards to

safely secure the mental health, substance abuse history, HIV status, social security, and other

personal information of its patients? Is a patient whose most sensitive health and personal



                                                 1
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 2 of 20 PAGEID #: 121




information is exposed for over two months and who attempts to mitigate their damages by

paying for credit monitoring not entitled to recoup his damages? Does an offer for credit

monitoring by a Defendant, even though the offer was not received or accepted by a Plaintiff,

relieve the Defendant from liability? Defendant wishes this were so but, for the reasons set forth

below, this is not the case.

                                       II.     LEGAL STANDARD

       When a district court rules on a jurisdictional motion to dismiss without conducting

   an evidentiary hearing, the court must consider the pleadings and affidavits in a light

   most favorable to the plaintiff.... To defeat such a motion, [the plaintiff] need only make a

   prima facie showing of jurisdiction.      Dean v. Motel 6 Operating L.P., 134 F.3d 1269,

   1272 (6th Cir.1998) citing CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th

   Cir.1996) (string citations omitted). Id at 800.

               FRCP 8(a)(2) requires only “’a short and plain statement of the claim showing

   that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the

   . . . the claim is and the grounds on which it rests.’ Bell Atlantic Corp. v. Twombly, 550

   U.S. 554, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). If a complaint

   has sufficient facts (if accepted as true with all reasonable inferences) then the complaint

   states “a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, U.S., 129 S. Ct.

   1937, 1949 (2009) (quoting Twombly, 550 U.S. at 570). In analyzing a FRCP 12(B)6

   motion, the Court should accept the facts alleged in the complaint as true and all

   reasonable inferences must be drawn in favor of Plaintiffs. Iqbal, 129 S. Ct. at 1949;

   Twombly, 550 U.S. at 555.




                                                  2
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 3 of 20 PAGEID #: 122




      Because a FRCP 12(B)6 dismissal is a drastic measure, the standard for dismissal

   under Rule 12(b)(6) is a stringent one. “[A] complaint should not be dismissed for failure

   to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts

   in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41,

   45 (U.S. 1957). Therefore, for purposes of deciding a Rule 12(b)(6) Motion, the First

   Amended Complaint should be construed in the light most favorable to the nonmoving

   party and its allegations taken as true. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). At

   the pleading stage, plaintiffs are required only to state a plausible claim that each of the

   standing elements is present. Attias v. CareFirst, Inc., 865 F.3d 620 (D.C. Cir. 2017).

                                      III.    ARGUMENT

                      A. STANDING

      The 6th Circuit takes a relatively broad viewpoint of Article III standing. The Galaria

   opinion addressed Article III standing in a data breach scenario head on:


              Here, Plaintiffs' allegations of a substantial risk of harm, coupled
              with reasonably incurred mitigation costs, are sufficient to
              establish a cognizable Article III injury at the pleading stage of the
              litigation. Plaintiffs allege that the theft of their personal data
              places them at a continuing, increased risk of fraud and identity
              theft beyond the speculative allegations of "possible future injury"
              or "objectively reasonable likelihood" of injury that the Supreme
              Court has explained are insufficient. Clapper, 133 S. Ct. at 1147-
              48. There is no need for speculation where Plaintiffs allege that
              their data has already been stolen and is now in the hands of ill-
              intentioned criminals. Indeed, Nationwide seems to recognize the
              severity of the risk, given its offer to provide credit-monitoring and
              identity-theft protection for a full year. Where a data breach targets
              personal information, a reasonable inference can be drawn that the
              hackers will use the victims' data for the fraudulent purposes
              alleged in Plaintiffs' complaints. Galaria v. Nationwide Mut. Ins.
              Co. (6th Cir. 2016) at 6-7.




                                                 3
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 4 of 20 PAGEID #: 123




      As in Galaria, the seriousness of the breach here is demonstrated by the Defendant’s

   offer to provide credit-monitoring and identity-theft protection for one year. Although

   Plaintiff did not receive any offer letter from Defendant, Defendant does attach an offer

   letter to its motion that it alleges was mailed to all class members and makes essentially

   the same offer as the defendant did in Galaria.

      Following Galaria, the 6th Circuit (in Judge Rogers concurring opinion) held that, “a

   money damages suit is generally an Article III case or controversy. The only exception is

   when Congress seeks unduly to circumvent the very separation-of-powers principle

   inherent in the case-or-controversy requirement itself.” Kanuszewski v. Mich. Dep't of

   Health & Human Servs., 927 F.3d 396, 426 (6th Cir. 2019). Here, Plaintiff does indeed

   seek money damages and so would satisfy Judge Rogers’ test for Article III standing.

   Kanuszewski v. Mich. Dep't of Health & Human Servs., concurrence, 927 F.3d 396, 426-

   427 (6th Cir. 2019).

      Defendant argues that its or its liability carrier’s attempts to mitigate damages by

   offering class members one year of credit monitoring defeats standing. This is not a

   proper standing argument but at best a mitigation of damages issue or an offer to

   compromise issue – there is no cogent argument about how this offer would defeat

   Plaintiff’s standing and if fact, the Galaria Court held that an offer to provide this kind of

   service substantiates the seriousness of the harm for Article III purposes. Because the

   offer letter, which Plaintiff neither received nor was aware of at the time of filing his First

   Amended Complaint (it was not raised as a defense to the Complaint), actually supports

   standing under Galaria, Plaintiff will not move to strike the exhibit from the pleading




                                                 4
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 5 of 20 PAGEID #: 124




   and, instead, requests that this Court follow Galaria and find that the offer is

   demonstrative of the seriousness of the damages.

      Defendant further argues that Plaintiff incorporates the Notice of Data Breach letter

   that Defendant references as an exhibit and that the letter distinguishes “access” to the

   network from “disclosure” of the data stored on the network. Plaintiff, however, did not

   attach the Notice of Data Breach to his First Amended Complaint; Defendant’s

   attachment of the Notice of Data Breach to its Motion does not incorporate the letter into

   Plaintiff’s pleadings. The notice, which was mostly likely prepared by Defendant’s

   counsel or insurance carrier, is a self-serving document that is not part of Plaintiff’s

   pleadings. Rather, Plaintiff alleges that Defendant made unauthorized disclosures. ECF

   #6 ¶43.

      Regardless, an exhibit attached to a complaint is not incorporated such that a Plaintiff

   is deemed to have pled statements that are self-serving to a Defendant. Gant v.

   Wallingford Bd. of Educ., 69 F.3d 669, 674 (2nd Cir. 1995). Therefore, Defendant’s

   argument that Plaintiff’s First Amended Complaint is limited or otherwise influenced by

   statements made in Defendant’s Notice of Data Breach letter is incorrect. If anything, the

   statements would serve as admissions by a party opponent as defined by FRCP 801(d)(2).

      Furthermore, even if this Court were to agree that Plaintiff incorporates the letter by

   referencing it in his pleading, it is foreseeable that “access” to data would lead to the

   disclosure of that data. Miller v. Ohio Dep't of Rehab. & Corr., 2016 Ohio 8626 at 3

   (Ohio Ct. Cl. 2016).

      The policy behind Article III standing is to ensure that the plaintiff has a personal

   stake in the litigation. Attias v. CareFirst, Inc., 865 F.3d 620, 626 (D.C. Cir. 2017). At




                                                 5
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 6 of 20 PAGEID #: 125




   the pleading stage, general factual allegations of injury resulting from the defendant's

   conduct may suffice.... Attias v. CareFirst, Inc., 865 F.3d 620, 625-626 (D.C. Cir. 2017).

   In Susan B. Anthony List v. Driehaus , the Court clarified that a plaintiff can establish

   standing by satisfying the "substantial risk" test. See 134 S.Ct. at 2341, Attias v.

   CareFirst, Inc., 865 F.3d 620 (D.C. Cir. 2017). Here, Plaintiff has suffered actual

   injuries, both monetary and emotional. ECF #6 ¶12, 19, 20, 21, 22, 23, 30.

       Finally, in analyzing Article III standing in data breach cases, some federal courts

   look to whether or not there would be standing in the medical monitoring context. See

   Stollenwerk v. Tri-West, 254 F. App'x 664 at 668 (9th Cir. 2007). Ohio state courts as

   well as federal district courts sitting in Ohio do indeed treat medical monitoring as

   recoverable damages. Sutton v. St. Jude Medical S.C., Inc., 419 F.3d 568 (6th Cir.

   2005). See also In re Marine Asbestos Cases (C.A.9, 2001), 265 F.3d 861; In re

   Telectronics Pacing Systems, Inc. (S.D.Ohio 1996), 168 F.R.D. 203; O'Neal v. Dept. of

   the Army of the United States of Am. (M.D.Pa.1994), 852 F.Supp. 327; Day v. NLO

   (S.D.Ohio 1994), 851 F.Supp. 869. Riston v. Butler, 149 Ohio App.3d 390, 777 N.E.2d

   857, 2002 Ohio 2308 (Ohio App. 2002). Therefore, if this Court were to follow

   Stollenwerk and apply a medical monitoring analogy, Article III standing would be

   satisfied.

                      B. BREACH OF CONFIDENCE

       Defendant argues that Plaintiff’s Breach of Confidence claim should be dismissed

   because the disclosure of the protected health information was not intentional. However,

   Ohio Courts, including the Scott decision relied upon by Defendant, analyze Biddle under

   a foreseeability analysis rather than an intentionality analysis. Scott v. Ohio Dept. of




                                                 6
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 7 of 20 PAGEID #: 126




   Rehab. & Corr., 10th Dist. No. 12AP-755, 2013-Ohio-4383, ¶ 29). Other Ohio courts

   follow Scott and apply a foreseeability analysis rather than an intentionality analysis,

              [F]urthermore, in light of "the known propensity of some inmates
              to ingeniously and maliciously exploit any opportunity for leverage
              over staff or fellow inmates," the court finds that it was
              foreseeable that allowing an inmate to have access to confidential
              medical information would lead to the disclosure of the
              information contained therein. Miller v. Ohio Dep't of Rehab. &
              Corr., 2016 Ohio 8626 at 3 (Ohio Ct. Cl. 2016), emphasis added.

      Likewise, it is foreseeable here that by failing to implement safeguards or by

   otherwise allowing an intruder access to the network for two months, it would lead to the

   disclosure of the information contained therein. As in Miller, it is foreseeable that the

   failure to protect the health information would lead to a Biddle disclosure.

      In Miller, the Defendant accidently gave HIV medication to the wrong patient. The

   Miller Court ruled that the accidental disclosure satisfied Biddle, because it was

   foreseeable that failing to protect the information could lead to a disclosure that could be

   exploited by other inmates. Miller v. Ohio Dep't of Rehab. & Corr., 2016 Ohio 8626 at

   3, (Ohio Ct. Cl. 2016). In a similar factual situation, the Cook v. Ohio Dep't of Rehab. &

   Corr., 2018 Ohio 1665 (Ohio Ct. Cl. 2018) also did not require that a Plaintiff allege or

   prove intentional conduct in a Biddle claim. Likewise, in Doe v. Ohio Department of

   Rehabilitation and Correction, 2012-08575 (8-6-14) adopted jud (11-19-14), the Court

   determined that negligently leaving an inmate’s file that included protected health

   information in a place where another inmate could access the file was a Biddle violation.

   The Doe v. Ohio Department of Rehabilitation and Correction Court cites Biddle and

   rejects any requirement that a disclosure be intentional. Id at ¶11-12.




                                                 7
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 8 of 20 PAGEID #: 127




       In Doe v. Caremark, L.L.C., 348 F.Supp.3d 724 (S.D. Ohio 2018), the Court held that

   mailing documents that accidentally revealed the HIV status of patients in the see-

   through portion of the envelope satisfied Biddle. Like the defendants in Caremark, the

   Defendant here raises the “actual disclosure” defense. The Caremark Court addressed

   this issue head-on, citing Biddle, and holding that a Biddle claim does not require the

   intentional communication of protected health information. Doe v. Caremark, L.L.C.,

   348 F.Supp.3d 724, 735 (S.D. Ohio 2018). The Caremark Court focused instead on

   whether or not the patients’ records were disclosed against the patients’ wishes and

   distinguishes this from any requirement that there be an intentional disclosure. ID.

       The Caremark defendant, like the Defendant here, did request that the Court apply an

   intentionality test for the plaintiffs’ Biddle claim; instead, the Caremark Court cited to a

   criminal case to demonstrate differences in the disclosure requirements in a civil and

   criminal context. Id at 735. The Caremark Court referred to the criminal definition as the

   “polar opposite of the intention of the Biddle decision” and distinguished it from the

   foreseeability test that is used in a Biddle disclosure.” Id at 735.

       Here, Plaintiff alleges that Defendant knew that it was vulnerable to a data breach and

   yet knowingly and intentionally failed to address that vulnerability and so the

   foreseeability test is met. ECF #6 ¶43. In fact, there is more foreseeability here than in

   Caremark, where the disclosure was completely accidental and was based on the actions

   of a third party, Fiserv. Doe v. Caremark, L.L.C., 348 F.Supp.3d 724, 728 (S.D. Ohio

   2018). Caremark defendants, Caremark, L.L.C. and CVS, were at worst, negligent in

   hiring a third party Fiserv, who prepared the envelopes for mailing. But this did not




                                                  8
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 9 of 20 PAGEID #: 128




   preclude them from Biddle liability. Doe v. Caremark, L.L.C., 348 F.Supp.3d 724 (S.D.

   Ohio 2018).

      Defendant relies on Sheldon v. Kettering Health Network, 40 N.E.3d 661 (Ohio App.

   2015) to argue that Plaintiff’s Biddle claim should be dismissed. However, the dismissal

   in Sheldon was because the plaintiff did not plead a Biddle claim but, instead, pled a

   breach of fiduciary duty claim Id. at 673. Here, Plaintiff’s Count I is specifically a Biddle

   claim for Breach of Confidence and Plaintiff specifically references Biddle as authority

   for the claim. ECF #6 ¶42. Therefore, Defendant’s reliance on Sheldon, in which a

   Biddle claim was simply not alleged, is a red herring.

                      C. OHIO CONSUMER SALES PRACTICES ACT

      Defendant arguments that the Ohio Consumer Sales Practices Act (OCSPA) is

   inapplicable and that a class action cannot be maintained pursuant to the OCSPA because

   neither the Ohio Attorney General nor a Court has determined that a data breach violates

   the OCSPA. This, however, is not true. The Ohio Attorney General published the

   judgment order between it and Premera Blue Cross for public inspection pursuant to

   ORC 1345.05 https://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-

   Releases/Consumer-Protection/Agreed-Entry-and-Final-Judgment-Order-State-of-

   Ohi.aspx Furthermore, State of Ohio v. Premera Blue Cross, 19-CV-005610, addresses

   both issues, since not only does the Court adjudicate a HIPAA data breach to be a

   violation of the OCSPA, but the Ohio Attorney General is a party to the “Agreed Entry

   and Final Judgment Order.”




                                                9
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 10 of 20 PAGEID #: 129




      Just like here, the Premera case was commenced under the OCSPA and involved a

   HIPAA data breach. Judgment Order §1.1. The judgment order defines the incident as

   follows:


          data security incident involving its computer network system which
          resulted in the unauthorized disclosure of certain consumers’ personal
          information and protected health information. Judgment Order §1.3.

      This judgment order specifically notes that it is entered pursuant to the OCSPA.

   Judgment Order §2.6. To the extent that defendant argues it was not on notice that a data

   breach could result in class liability for an OCSPA because the Premera order post-dated

   their data breach, it is not the first data breach judgment obtained by the Ohio Attorney

   General for a data breach that was published for public inspection pursuant to ORC

   1345.05 (see https://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-

   Releases/Consumer-Protection/2017-05-23-Target-Corporation-Assurance-of-

   Volunta.aspx). Appendix A to the agreement lists the Ohio Consumer Sales Practices

   Act, 1345.01 et. seq. as the Ohio statute violated by Target’s data breach.

                      D. NEGLIGENCE

                          i.      Plaintiff Pleads Elements of Negligence

      The required elements of negligence include the existence of a duty, the defendant's

   breach of that duty, and an injury to the plaintiff proximately resulting from the

   defendant's breach. Ford v. Brooks, 2012 Ohio 943 (Ohio App. 2012) at 8. Here,

   Plaintiff alleges that Defendant owed Plaintiff a duty to take steps to safeguard Plaintiff’s

   health information. ECF #6 ¶61 – 65, 70. Plaintiff sufficiently alleges that Defendant

   breached their duty of care. ECF #6 ¶67, 68, 69. Plaintiff also alleges foreseeability and

   proximate cause ECF #6 ¶71 – 74, as well as damages ECF #6 ¶12, 19, 20, 21, 22, 23, 30.



                                                10
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 11 of 20 PAGEID #: 130




   75. Plaintiff’s negligence count lists numerous ways in which Defendant could be found

   to have breached its duty of care and Defendant has not challenged the viability of any of

   those allegations and, therefore, Plaintiff’s negligence claim should not be dismissed.

                          ii.    The Economic Loss Doctrine Does not Apply

      Plaintiff here alleges more than just an economic loss; plaintiff alleges he has suffered

   severe emotional distress as a result of the exposure of his most sensitive health

   information, which includes mental health and substance abuse treatment. ECF #6 ¶30.

   Courts in this district acknowledge that the unauthorized disclosure of protected health

   information does result in damages for emotional distress. See Cook v. Ohio Dep't of

   Rehab. & Corr., 2018 Ohio 1665 (Ohio Ct. Cl. 2018) and Doe v. Ohio Department of

   Rehabilitation and Correction, 2012-08575 (8-6-14) adopted jud (11-19-14).

   Furthermore, in Ohio, the economic loss doctrine only prohibits the bringing of tort

   claims where overlapping claims in contract adequately address the alleged losses

   suffered when they are only economic in nature ) Cintas Corp. v. First Advantage Enter.

   Screening Corp. NO. 1:13-CV-00241 (S.D. Ohio 2013).

      Defendant relies on Wells Fargo Bank, N.A. v. Fifth Third Bank, 931 F.Supp.2d 834

   (S.D. Ohio 2013), but the case is distinguishable. In Wells Fargo, the gravamen of the

   complaint was a breach of contract and there was no dispute concerning the existence of

   a contract. According to the Wells Court,

          [T]he two parties entered into a ‘Participation Agreement by and between
          Wells Fargo Business Credit, Inc. and Fifth Third Bank” (“Participation
          Agreement”), whereby Wells Fargo purchased a $10 million interest in the
          Eastern line of credit, increasing the limit on Eastern's account to $32.5
          million. Wells Fargo Bank, N.A. v. Fifth Third Bank, 931 F.Supp.2d 834,
          836 (S.D. Ohio 2013).




                                                11
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 12 of 20 PAGEID #: 131




      There was not human or personal component to the damages in Wells but strictly an

   agreement between the parties that was alleged to have been breached. There was not

   even a person but corporation that was alleging harm. Here we have people, including

   Plaintiff, who have suffered actual harm beyond the economic harm of a breached

   contract. Although Plaintiff does make a breach of contract claim, it is not the gravamen

   of this action and the damages that could be recovered in the breach of contract claim

   would be limited compared to the damages that are available in a negligence claim.

      To the extent that Defendant implies that the economic loss doctrine applies because

   of the breach of contract claim, Plaintiff respectfully requests that this Court treat the

   breach of contract claim as an alternative pleading pursuant to Rule 8(d)2. However,

   because the independent causes of action each have merit and are each supported by the

   applicable caselaw, both should survive this Motion.

      The policy behind the economic loss doctrine is that tort law is not designed to

   compensate parties for losses suffered as a result of a breach of duties assumed only by

   agreement. Corporex Dev. & Constr. Mgmt Inc. v. Shook, Inc., 106 Ohio St. 3d 412, 414.

   Here, the duty to maintain Plaintiff’s health records confidential is governed by state and

   federal laws independent of the Defendant’s internal privacy policies. Unlike the

   Plaintiff in Wells Fargo, the Plaintiff here is not attempting to “transform a claim of

   contractual non-performance into a tort claim.” Medpace, Inc. v. Biothera, Inc. (S.D.

   Ohio 2013) at 11.

      Furthermore, Defendant has moved to dismiss Plaintiff’s breach of contract claim and

   has at no point admitted that it had a contractual relationship with Plaintiff and/or the




                                                 12
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 13 of 20 PAGEID #: 132




   putative class members. Therefore, without alleging or acknowledging the existence of

   contract, it is disingenuous for Defendant to rely on the economic loss doctrine.

      Finally, Ohio Courts do not apply the Economic Loss Doctrine when the parties have

   a “special relationship” such as an insurance agent has with a client. (“[B]ecause the

   record demonstrates that Wells Fargo had a special relationship with Artisan akin to

   privity, the economic-loss doctrine did not bar the negligent-misrepresentation claim

   against it”). Burlington Ins. Co. v. Artisan Mech., Inc., 936 N.E.2d 114, 118 2010 Ohio

   3142 (Ohio App. 2010).

      It is fundamental that a medical provider/patient relationship is as “special” and

   bound by “privity” as insurance agent/client. Other Courts have recognized a medical

   provider relationship as “special” within the data breach context, citing an “exception to

   the economic loss doctrine where tort claims either involve a fiduciary relationship or

   rendering of professional services.” K.A. ex rel. B.W. v. Children's Mercy Hosp. (W.D.

   Mo. 2019) at 8.

                      E. Breach of Contract

      Defendant argues that Plaintiff’s breach of contract action is inadequate. However,

   Plaintiff alleges that the putative class members entered into express agreements with

   Defendant related to their protection of health information and that the health information

   was disclosed in accordance with the express agreement by the Defendant that it would

   be properly secured. ECF #6 ¶78. A health care provider’s failure to comply with

   Notices of Privacy Practices is sufficient to sustain a breach of contract action. Smith v.

   Triad of Ala., LLC (M.D. Ala. 2015). The Smith Court held that determining the nature of

   a privacy agreement should be decided based upon the evidence, not the pleadings. Id at




                                                13
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 14 of 20 PAGEID #: 133




   32. Failures to adhere to privacy pledges are actionable in contract. Dolmage v.

   Combined Ins. Co. of Am. No. 14 C 3809 (N.D. Ill. 2016) at 17. Here, Defendant failed

   to comply with agreements made with Plaintiff and other patients to secure their health

   information. At the pleading stage, before Plaintiff has had an opportunity to do any

   discovery into the policies and practices of Defendant, the breach of contract claim

   should survive.

                      F. Implied Contract

      Pursuant to Rule Rule 8(d)(2), this count is pled in the event that this Court finds

   there is not an express contract. ECF #6 ¶86. In Ohio, an implied-in-fact contract exists

   if surrounding circumstances, including the conduct and declarations of the parties,

   makes it inferable that the contract exists as a matter of tacit understanding. Stepp v.

   Freeman, 119 Ohio App.3d 68, 694 N.E.2d 510 (Ohio App. 1997). Ohio Courts

   acknowledge that implied contracts can exist within documents such as employee

   handbooks. Wright v. Schwebel Baking Co., 2005 Ohio 4475 (Ohio 2005).

      Here, Plaintiff alleges that he paid the Defendant and provided his medical history

   and personal information to the Defendant with the expectation that the Defendant would

   comply with state and federal laws and industry standards to protect the information.

   ECF #6 ¶86. It is reasonable and logical for Plaintiff to expect Defendant to implement

   cybersecurity procedures and Plaintiff adequately alleges that Defendant was obliged to

   take reasonable steps to safeguard the information. ECF #6 ¶86.

      Defendant’s argument that Plaintiff has failed to adequately plead the facts and

   circumstances that give rise to the implied complaint both ignores the allegations that are

   incorporated in the claim and is also an attack on a “straw man,” since an implied




                                                14
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 15 of 20 PAGEID #: 134




   contract is inherently devoid of facts and details surrounding the creation of the contract.

   Furthermore, at the pleading stage, before Plaintiff has had an opportunity to examine the

   policies and procedures of Defendant, it is premature to require Plaintiff to provide

   details of the Defendant’s internal privacy policies.

                      G. Unjust Enrichment

      Contrary to Defendant’s arguments, a claim for unjust enrichment arises not from a

   true contract, but from a contract implied in law, or quasi contract. Grothaus v. Warner,

   2008 Ohio 6683 (Ohio App. 12/18/2008) at 4 citing Hummel v. Hummel (1938), 133

   Ohio St. 520. Unjust enrichment is an equitable remedy. Id at 5. The court implies a

   promise to pay a reasonable amount for services rendered where a party has conferred a

   benefit on another without receiving just compensation for his or her services. ID.

      Plaintiff here alleges that he and the putative class members made payments to

   Defendant in exchange for services, which included maintaining the privacy of Plaintiff’s

   protected health information. ECF #6 ¶93-94. It would be unjust for Defendant to keep

   those payments without providing the services, which included taking reasonable steps to

   protect Plaintiff’s health and personal information and for which it was paid. ECF #6

   ¶93-94. Defendant’s citations to out of state court’s applying out of state unjust

   enrichment laws is a distraction, since Plaintiff’s Unjust Enrichment claim is brought

   pursuant to Ohio law.

                      H. ORC 2307.60

      As Defendant notes, when analyzing ORC 2307.60 claims, some Ohio District Courts

   have required both a conviction against a Defendant and have applied a one year statute

   of limitation. This requirement removes all teeth from the statute and prevents the statute




                                                15
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 16 of 20 PAGEID #: 135




   from reasonable application. Plaintiff respectfully requests that this Court follow Judge

   Moore’s dissenting opinion in Red Ferris Chevrolet v. Aylsworth, (Ohio App. 9/29/2008),

   2008 Ohio 4950 (Ohio App. 2008) “[I]t is clear that the legislature did not intend

   "criminal act" to amount to a criminal conviction that requires proof beyond a reasonable

   doubt. Had the legislature intended such a requirement for purposes of R.C. 2307.61, it

   would have used the words "criminal conviction" in R.C. 2307.60.” Red Ferris Chevrolet

   v. Aylsworth, (Ohio App. 9/29/2008), 2008 Ohio 4950 (Ohio App. 2008) at 8.

       Plaintiff alleges that he and the putative class members were victims of multiple

   crimes as a result of Defendant’s actions and/or inactions. ECF #6 ¶100. A plain reading

   of ORC 2307.60 reads that the victim of “a criminal act” has a civil action. ORC 2307.60

   (A). Because the statute has no limitations as to requiring a conviction against any

   particular convicted defendant, it should be applied according to its text and Plaintiff’s

   ORC 2307.60 (A) claim should survive.

       In addition, the circumstances of this breach remain under investigation by the U.S.

   Department of Health and Human Services (HHS). (See

   https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf.). If the Court is inclined to

   dismiss the ORC 2307.60 claim, Plaintiff requests that this Court do so without prejudice

   pending resolution of the HHS investigation and whether or not criminal charges are

   brought in connection with the breach.

                       I. Fair Credit Reporting Act

       Defendant argues that it is not subject to the Fair Credit Reporting Act (FCRA).

   Defendant argues that because Plaintiff alleges that Defendant provides health care

   services that it cannot also be true that,




                                                16
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 17 of 20 PAGEID #: 136




           On a cooperative nonprofit basis or for monetary fees, Defendant regularly
           assembles consumer information including, among other things, insurance
           policy information, such as names, dates of birth, and Social Security
           Numbers of those insured; claims information, such as the date of loss,
           type of loss, and amount paid for claims submitted by an insured; and a
           description of insured items. Defendant also regularly utilizes interstate
           commerce to furnish such information on consumers (consumer reports) to
           third parties. ECF #6 ¶108

       Regardless that this creates a false dichotomy, this is simply not true. Defendant’s

    business is not only to treat patients but also to coordinate the monitoring, treatment,

    testing, and reporting of consumers with third parties. ECF #6 ¶108. Defendant’s

    statement that it “does not” do these things because Plaintiff alleges that it also does other

    things is simply untrue and an inappropriate for a 12(B)(6) Motion.

       While Defendant cites to a 7th circuit decision, Tierney v. Advocate Health & Hosps.

    Corp., 797 F.3d 449, 452 (7th Cir. 2015) which held that the FCRA did not apply to

    Advocate Hospital, this does nothing to help the Defendant here. Plaintiff does not allege

    that Defendant is a hospital and it is misleading for the Defendant to represent itself as

    one. The Defendant here provides mental health treatment, STI testing, drug testing, and

    similar services to consumers and then, for a cost to the patient, transmits reports of the

    patient’s compliance to third parties. 1 ECF #6 ¶2, 24, 25. 26, 28, 29, 30, 108.

       Defendant here is more akin to the Defendant in In re Horizon Healthcare Servs. Inc.

    Data Breach Litig., 846 F.3d 625 (3rd Cir. 2017) or Doe v. Caremark, L.L.C., 348

    F.Supp.3d 724 (S.D. Ohio 2018). Even if Defendant were to be characterized as a

    hospital, it is more akin to the hospital in Smith v. Triad of Ala., LLC (M.D. Ala. 2015),




1
 The Defendant provides the reports primarily to agencies affiliated with the criminal justice
system and law enforcement.

                                                 17
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 18 of 20 PAGEID #: 137




   which did not dispute that it was a consumer reporting agency. In any event, these are

   questions of fact and not for a 12(B)(6) motion.


                       J. O.R.C. 3701.243

       Defendant’s Motion to Dismiss Plaintiff’s ORC 3701.243 claim because, it argues,

   the statute applies only to government agencies. It reads the “of state or local

   government” provision to modify not only state but also to modify “person” in the

   sentence, “no person or agency.” This reading is inconsistent with the remaining

   provisions of ORC 3701.343 (C)(1), (C)(1)(a) and (C)(2) which refer to “no person or

   government agency.” In addition, 3701.43 (B)(3) references that it applies to “each

   health care facility in this state.”

       Importantly, ORC 3701.248 applies as an exception to ORC 3701.243 for emergency

   medical services workers and funeral service workers. ORC 3701.248 (B)(1). It defines

   funeral service workers as “a person licensed as a funeral director or embalmer under

   Chapter 4717 of the Revised Code or an individual responsible for the direct final

   disposition of a deceased person.” ORC 3701.248. It is illogical that an exception would

   be broader than the rule. Therefore, there is no reason to limit ORC 3701.248 to

   government agencies.

       Plaintiff alleges that the Defendant’s initial intake requests HIV status and that as a

   result of the data breach, his HIV status was, without his written authorization, disclosed.

   ECF #6 ¶27, 29, 134, 135. Defendant argues that Plaintiff does not allege his HIV status.

   However, ORC 3701.248 is not limited to the disclosure of HIV positive test results but

   applies to any test results, including negative results. By disclosing Plaintiff’s HIV

   status, although negative, it violated ORC 3701.243 A(1) and (2). While it may be



                                                18
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 19 of 20 PAGEID #: 138




   appropriate when it comes time to move for certification that there be a sub-class for HIV

   positive patients under ORC 3701.243(A)(3), that is not at issue here.

                                    IV.     CONCLUSION

      For the reasons set for above, Plaintiff requests that this Court deny Defendant’s

   Motion to Dismiss Plaintiff’s First Amended Complaint. If this Court is inclined to grant

   Defendant’s Motion or any part therein, Plaintiff seeks leave to amend accordingly.



                                                                            Respectfully submitted,
                                                                            s/ Michael L. Fradin
                                                        Attorney for Plaintiff and Putative Class

                                                     LAW OFFICE OF MICHAEL L. FRADIN
                                                                   Michael L. Fradin, Esq.
                                                                   8 N. Court St. Suite 403
                                                                       Athens, Ohio 45701
                                                                 Telephone: 847-986-5889
                                                                  Facsimile: 847-673-1228
                                                               Email: mike@fradinlaw.com




                                               19
Case: 2:19-cv-04453-ALM-KAJ Doc #: 15 Filed: 03/03/20 Page: 20 of 20 PAGEID #: 139




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was filed electronically on March 3, 2020. Notice of
this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s systems.


                                              s/Michael L. Fradin
                                              MICHAEL L. FRADIN (0091739)




                                                 20
